t c memo united_states tax_court john k kinuthia petitioner v commissioner of internal revenue respondent docket no filed date john k kinuthia pro_se wanda m cohen and stephen r doroghazi for respondent memorandum findings_of_fact and opinion goeke judge respondent determined deficiencies additions to tax and penalties for and as follows year additions to tax_deficiency sec_6651 sec_6651 dollar_figure big_number --- --- dollar_figure dollar_figure --- penalty sec_6662 dollar_figure after concessions the issues for decision are whether petitioner is entitled to his claimed deductions from schedule c profit or loss from business for we hold that he is not whether petitioner failed to report dollar_figure and dollar_figure of income for and respectively we hold that he did whether petitioner is liable for additions to tax under sec_6651 and for we hold that he is and whether petitioner is liable for an accuracy-related_penalty under sec_6662 for we hold that he is respondent agreed to reduce the deficiency to dollar_figure and the penalty to dollar_figure he also agreed to reduce the deficiency to dollar_figure and the penalty under sec_6651 to dollar_figure all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated findings_of_fact petitioner resided in texas when he filed his petition petitioner timely filed a form_1040 u s individual_income_tax_return for but he did not file a return or pay taxes for pursuant to sec_6020 respondent prepared a substitute for return sfr for him on his schedule c petitioner claimed deductions related to his single- member limited_liability_company cio asap llc he deducted car and truck expenses meals and entertainment_expenses depreciation insurance expenses travel_expenses and other expenses the aggregate amount of the deductions he claimed exceeded the gross_receipts he reported thus petitioner reported no tax_liability for respondent conducted a bank_deposits analysis and determined that petitioner had made aggregate deposits of dollar_figure and dollar_figure in and respectively respondent determined the deposits represented unreported income for and to the extent they exceeded the amounts petitioner reported on the basis of his findings respondent issued petitioner a notice_of_deficiency for and petitioner timely petitioned this court this case was originally set for trial on date but was continued to allow petitioner time to have subpoenas served on his many banking institutions petitioner received his bank records and the parties agreed that on date petitioner would meet with the appeals officer to review the documents before the meeting could take place petitioner called the appeals officer and canceled it over the next few months respondent had an increasingly difficult time contacting petitioner this case was set for trial on date but petitioner did not appear respondent filed a motion to dismiss for lack of prosecution we denied the motion because petitioner had offered a stipulation of facts sufficient to allow us to address the merits of his case i burden_of_proof opinion generally taxpayers bear the burden of proving by a preponderance_of_the_evidence that the determinations of the commissioner in a notice_of_deficiency are incorrect rule a 290_us_111 deductions are a matter of legislative grace and taxpayers bear the burden of proving their entitlement to any deductions they claim rule a 503_us_79 when the commissioner has alleged that a taxpayer failed to report income and produced evidence connecting the taxpayer with the alleged unreported income the taxpayer bears the burden of disproving the allegation see portillo v commissioner f 2d 5th cir aff’g in part rev’g in part tcmemo_1990_68 sec_7491 shifts the burden_of_proof to the commissioner if the taxpayer produces credible_evidence on any factual issue and satisfies the requirements of sec_7491 respondent determined that petitioner made bank_deposits during the years in issue in excess of the amounts of taxable_income he reported for those years accordingly respondent has presented evidence sufficient to connect petitioner with the unreported income alleged here petitioner has not provided credible_evidence to support his positions nor has he otherwise met the requirements of sec_7491 consequently petitioner has the burden of proving both that he is entitled to the deductions he claimed and that he did not fail to report income ii substantiation of business_expenses sec_162 provides a deduction for certain business-related expenses taxpayers must maintain records sufficient to substantiate sec_162 deductions they claim sec_6001 65_tc_87 aff’d 540_f2d_821 5th cir see also sec_1_6001-1 e income_tax regs despite numerous opportunities to do so petitioner has not provided any documents to substantiate the deductions respondent disallowed in fact at no point has petitioner even challenged these disallowances petitioner has made numerous allegations regarding respondent’s conduct but he has continually failed to present any evidence or argument regarding his tax_liabilities therefore we hold that petitioner is not entitled to the deductions he claimed for because he failed to carry his burden of proving that respondent’s determinations are incorrect iii unreported income sec_61 defines gross_income as income from whatever source derived the concept of income under sec_61 is broad given congress’ desire to tax all gains except those specifically exempted 348_us_426 621_f2d_731 5th cir sec_6001 requires all taxpayers to maintain sufficient records to determine their correct_tax liabilities when taxpayers fail to keep adequate books_and_records the commissioner may reconstruct income using a method that clearly reflects the full amount of their income sec_446 43_tc_824 see also 237_f2d_830 5th cir aff’g in part rev’g in part tcmemo_1955_112 the reconstruction need only be reasonable in the light of all surrounding facts and circumstances 54_tc_1530 40_tc_30 respondent used the bank_deposits method to reconstruct petitioner’s income for and courts have long accepted the bank_deposits method 102_tc_632 bank_deposits are prima facie evidence of income 87_tc_74 and the taxpayer has the burden of showing that any bank deposit is not income 64_tc_651 aff’d 566_f2d_2 6th cir the bank_deposits method assumes that all money deposited in a taxpayer’s bank account during a given period constitutes taxable_income but the government must take into account any nontaxable source or deductible expense of which it has knowledge 96_tc_858 aff’d 959_f2d_16 2d cir using the bank_deposits method respondent determined that petitioner had received gross_income of dollar_figure in and dollar_figure in petitioner reported income of only dollar_figure for did not file for and failed to present any evidence or argument demonstrating inaccuracies in respondent’s determinations petitioner has not carried his burden of proving that the bank deposits respondent identified were not taxable_income accordingly we sustain respondent’s determinations of unreported income iv additions to tax and penalties a burden_of_proof the commissioner bears the burden of production on the applicability of additions to tax and penalties sec_7491 116_tc_438 once the commissioner meets this burden the taxpayer bears the burden of proving that the additions to tax and penalties are inappropriate because of reasonable_cause or otherwise higbee v commissioner t c pincite b additions to tax sec_6651 imposes an addition_to_tax for failure to timely file a return unless the taxpayer shows that such failure was due to reasonable_cause and not willful neglect respondent imposed on petitioner an addition_to_tax for failing to file his income_tax return the parties stipulated that petitioner the addition_to_tax is equal to of the amount of the tax required to be shown on the return if the failure_to_file is not for more than one month an additional is imposed for each month or fraction thereof in which the failure_to_file continues to a maximum of of the tax the addition_to_tax is imposed on the net amount due sec_6651 and b 120_tc_163 n failed to file his tax_return accordingly we conclude that respondent has produced sufficient evidence to show that the sec_6651 addition_to_tax is appropriate unless petitioner proves that his failure_to_file was due to reasonable_cause petitioner has not produced any evidence demonstrating that his failure_to_file was due to reasonable_cause therefore we hold petitioner liable for the sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure to timely pay the amount of tax shown on a taxpayer’s federal_income_tax return sec_6651 applies only when an amount of tax appears on the taxpayer’s return 120_tc_163 kinslow v commissioner tcmemo_2002_313 as stated petitioner did not file a return for however respondent prepared a valid sfr under sec_6020 pursuant to sec_6651 an having concluded that petitioner’s failure to timely file was without reasonable_cause we need not determine whether it resulted from willful neglect see 482_f3d_792 5th cir the addition_to_tax is equal to of the amount shown as tax on the return if the failure to pay is not for more than one month with an additional for each additional month or fraction thereof during which such failure to pay continues not exceeding in the aggregate sec_6651 the addition_to_tax under sec_6651 is reduced by the amount of the addition under sec_6651 for any month or fraction thereof to which an addition_to_tax under sec_6651 and applies sec_6651 sfr is treated as the taxpayer’s return for purposes of determining the sec_6651 addition_to_tax respondent has presented evidence showing that petitioner did not make any_tax payments in accordingly we conclude that respondent has produced sufficient evidence to show that the sec_6651 addition_to_tax is appropriate unless petitioner proves that his failure to pay was due to reasonable_cause petitioner has not produced any evidence demonstrating that his failure to pay the appropriate amount was due to reasonable_cause therefore we hold petitioner liable for the sec_6651 addition_to_tax c penalties sec_6662 and b imposes a accuracy-related_penalty if any part of an underpayment_of_tax resulted from a substantial_understatement_of_income_tax a substantial_understatement exists if the amount of the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 and ii respondent determined and we agree that petitioner is liable for the penalty under sec_6662 for the tax_year respondent determined that having concluded that petitioner’s failure to timely pay was without reasonable_cause we need not determine whether it resulted from willful neglect see staff it inc f 3d pincite petitioner should have reported a tax_liability of dollar_figure for but he reported zero the understatement is greater than of the tax required to be shown on the return which is greater than dollar_figure accordingly we conclude that respondent has produced sufficient evidence to show that the penalty is appropriate pursuant to sec_6664 an accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment for which a taxpayer establishes that he had reasonable_cause and acted in good_faith petitioner has not produced evidence sufficient to satisfy sec_6664 therefore we hold petitioner liable for the penalty under sec_6662 and b in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing and respondent’s concessions decision will be entered for respondent in the reduced amounts
